DETAILED ACTION
1.	This office action is in response to the amendment filed on 12/06/2021. 
2.	Claim 21 has been added.
3.	Claims 1-21 are currently pending and have been considered below.

Response to Arguments
4. 	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.

Claim Objection
5.	Claims 1-20 are objected to because of the following informalities: Claims 1, 10, and 19 claim limitation “ activating a display, by waking up one or more processors configured to control the display, from a deactivated state in which the one or more processors configured to control the display are shut down...” should read “activating a display, by waking up one or more processors configured to control the display, from a deactivated state in which the one or more processors . Appropriate correction is required.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 2, 5-11, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US 2015/0113417 (hereinafter, Yuen), in view of Tu et al. US 2016/0018899 (hereinafter, Tu).

8.  	Regarding claim 1, Yuen discloses an apparatus (Fig. 8, activity monitoring device), comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
 	receiving an activity type of a user, wherein the activity type is selected by the user from a plurality of activity type or determined based on sensor data ([0110], [0127]: activity monitoring device 800 is defined to include motion sensors 806, which may include, without limitation, accelerometers, gyroscopes, magnetometers, motion sensitive contact switches, or other motion-sensing hardware. Additionally, the device 800 can include other environmental or biometric sensors 807. An activity processor 808 processes sensor output data generated by the sensors 806 and 807 to determine activity by the user, such as a number of steps taken, changes in altitude, periods of activity, calories burned, etc), 
 	receiving sensor data during the activity; determining at least one measurement value based on the sensor data ([0110], [0135]: An activity processor 808 processes sensor output data generated by the sensors 806 and 807 to determine activity by the user, such as a number of steps taken, changes in altitude, periods of activity, calories burned, etc….the activity data may be defined by values, levels, metrics, etc…),
 	detecting at least one first activity type specific change in the at least one measurement value, wherein the at least one first activity type specific change is specific to the activity type ([0110], [0135]: activity data may be defined by values, levels, metrics, etc. of particular activities which are associated to specific times or time periods. The activity data which are recorded over time can therefore define an activity history for a given user. It is noted that the granularity of such time associations may vary in accordance with the specific activity being tracked or other considerations such as a predefined goal or, a predefined threshold for defining or triggering a motion-activated message. As one example of an activity whose levels may be defined with varying time-associated granularity, consider that a user's step count might be determined on a per minute basis, per hour, per day, per week, per month, etc. Furthermore, a predefined threshold might be defined so that a motion-activated message is defined or triggered (i.e. selected or cued for motion-activated display) when the user achieves a given number of steps in a given time period (e.g. x number of steps in a day). As another example, a user's heart rate may be monitored over the course of a given time period, and a corresponding motion-activated message can be defined or triggered based on the user's heart rate data), and 
 	activating a display, from a deactivated state, in response to detecting the at least one first activity type specific change in the at least one measurement value ([0110], [0120], [0125], [0135]: activity data may be defined by values, levels, metrics, etc. of particular activities which are associated to specific times or time periods. The activity data which are recorded over time can therefore define an activity history for a given user. It is noted that the granularity of such time associations may vary in accordance with the specific activity being tracked or other considerations such as a predefined goal or, a predefined threshold for defining or triggering a motion-activated message. As one example of an activity whose levels may be defined with varying time-associated granularity, consider that a user's step count might be determined on a per minute basis, per hour, per day, per week, per month, etc. Furthermore, a predefined threshold might be defined so that a motion-activated message is defined or triggered (i.e. selected or cued for motion-activated display) when the user achieves a given number of steps in a given time period (e.g. x number of steps in a day). As another example, a user's heart rate may be monitored over the course of a given time period, and a corresponding motion-activated message can be defined or triggered based on the user's heart rate data…the deactivation logic 820 can be configured to include a timer that is activated when a motion activated message is rendered by the display logic 814. Upon the expiration of the timer, then the display of the motion activated message is stopped. See also [0111]-[0114], [0121], Fig. 8: Motion activated message display logic 814 includes Activation logic 816 and Deactivation logic 820).
 	Yuen does not disclose:
 	activating a display by waking up one or more processors configured to control the display from a deactivated state in which the one or more processors configured to control the display are [sleep]. 
 	However, Tu discloses:
 	 activating a display by waking up one or more processors configured to control the display from a deactivated state in which the one or more processors configured to control the display are [sleep] ([0010], [0201], [0240]: the applications processor can, for example, transition from a sleep state to a wake state in response to being notified of the possible raise gesture and can activate a user interface component of the device in response to being notified of the possible raise gesture or in response to being notified of the detected raise gesture… Further, the device can have a user interface component having an active state and an inactive state; an applications processor coupled to the user interface component, the applications processor having a sleep state and a wake state; a coprocessor coupled to the applications processor; and a motion sensor (e.g., accelerometer and/or gyroscopic sensor) to detect motion of the device, the being motion sensor coupled to the coprocessor. The coprocessor can be configured to process motion sensor data received from the motion sensor using various processing algorithms (some or all of which can be concurrently operable) to detect gesture related events... The applications processor can be configured to transition from the sleep state to the wake state in response to a notification of a preheat event and to instruct the user interface component to transition from the inactive state to the active state in response to a notification of a raise gesture…, the applications processor can be further configured to transition from the sleep state to the wake state in the event that a notification of a raise gesture is received while the applications processor is in the sleep state. See also [0040], [0243]). Yuen discloses activating a display, from a deactivated state, in response to detecting the at least one first activity type specific change in the at least one measurement value as described above. Further, Tu discloses the one or more processors configured to control the display are sleep as described above. Furthermore, Tu discloses  a display that can be powered off when the user interface component is in the inactive state and powered on when the user interface component is in the active state, and the applications processor can have multiple power states (see, [0184], [0243]). Yuen in view of Tu does not disclose the one or more processors configured to control the display are shut down. However, configuring the one or more processors that control the display to shut down would have been obvious to one ordinary skill in the art based on the teaching of Yuen in view of Tu.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuen to use activating a display by waking up one or more processors configured to control the display from a deactivated state in which the one or more processors configured to control the display are shut down as taught by Tu. The motivation for doing so would 

9.	Regarding claims 10 and 19, the claims are rejected with the same rationale as in claim 1. 

10.	Regarding claim 2, Yuen in view of Tu disclose the apparatus according to claim 1, wherein detecting the at least one first activity type specific change in the at least one measurement value as disclosed above. 
 	Yuen further discloses detecting a change in the measurement value; and comparing the detected change to an activity type specific reference value ([0094], [0110], [0135]). 

11.	Regarding claim 11, the claim is rejected with the same rationale as in claim 2. 

12.	Regarding claim 5, Yuen in view of Tu disclose the apparatus according to claim 1 as disclosed above. 
 	Yuen further discloses wherein the apparatus is caused to perform: receiving one or more user specific display activation rules; and activating the display further based on the one or more user specific display activation rules ([0125], [0135]). 

13.	Regarding claim 14, the claim is rejected with the same rationale as in claim 5. 

Regarding claim 6, Yuen in view of Tu disclose the apparatus according to claim 1 as disclosed above. 
 	Yuen further discloses detecting a second activity type specific change in the measurement value, wherein the second activity type specific change is specific to the activity type, and deactivating the display from an active state in response to certain conditions ([0110], [0119]-[0120], [0135]). 
 	Yuen does not disclose:
 	detecting a second activity type specific change in the measurement value, wherein the second activity type specific change is specific to the activity type, and deactivating the display, from an active state, by shutting down the one or more processors configured to control the display, in response to detecting the second activity type specific change in the at least one measurement value.  
 	However, Tu discloses:
	detecting a second activity type specific change in the measurement value, wherein the second activity type specific change is specific to the activity type, and deactivating the display, from an active state, by [sleeping] the one or more processors configured to control the display, in response to detecting the second activity type specific change in the at least one measurement value. 
 	However, Tu discloses:
 	 detecting a second activity type specific change in the measurement value, wherein the second activity type specific change is specific to the activity type, and deactivating the display, from an active state, by [sleeping] the one or more processors configured to control the display, in response to detecting the second activity type  ([0040]-[0041], [0052], [0146], [0156]: analyze signals from accelerometer 210 and/or gyroscope 212. Some of these modules (referred to variously as 'gesture modules' or “gesture-detection modules') can implement operations and algorithms pertaining to
detection raise gestures and/or loss-of-focus gestures….Once the user is determined to be looking at the device-whether via detection of a natural raise gesture, a deliberate raise gesture, or some other user interaction with the device the device's user interface can be activated, allowing the user to interact with the device. For instance, the user can view information displayed on the device, operate input controls to provide information and/or instructions to the device, and so on. The user is likely to hold the device in a relatively constant orientation while viewing and interacting with it. When the user is done with the interaction, it is likely that the user's arm will return to its starting position or to another position in which the device's display is no longer oriented toward the user's line of sight… a motion that would remove the device form the user's line of sight can be detected as a “loss-of-focus” gesture and can trigger various operations to conserve power, such as deactivating the display and/or other power-consuming components. In addition, a main processor of the device (also referred to as an “applications processor”) can enter a low-power, or “sleep,” state when the device is not in active use in order to reduce power consumption. See also [0117], [0061], [0131]). Yuen discloses detecting a second activity type specific change in the measurement value, wherein the second activity type specific change is specific to the activity type, and deactivating the display from an active state in response to 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuen to use detecting a second activity type specific change in the measurement value, wherein the second activity type specific change is specific to the activity type, and deactivating the display, from an active state, by shutting down the one or more processors configured to control the display, in response to detecting the second activity type specific change in the at least one measurement value as taught by Tu. The motivation for doing so would have been in order to reduce power consumption of the activity monitoring device (Tu, [0010]).

15.	Regarding claim 15, the claim is rejected with the same rationale as in claim 6. 

16.	Regarding claim 7, Yuen in view of Tu disclose the apparatus according to claim 1 as disclosed above. 
 ([184], [0135]). 

17.	Regarding claim 16, the claim is rejected with the same rationale as in claim 7. 

18.	Regarding claim 8, Yuen in view of Tu disclose the apparatus according to claim 1 as disclosed above. 
 	Yuen further discloses wherein the sensor data comprises one or more of acceleration sensor data, gyroscope data, altimeter data, heart rate sensor data, ambient light sensor data, and position sensor data ([0110], [0135]). 

19.	Regarding claim 17, the claim is rejected with the same rationale as in claim 8. 

20.	Regarding claim 9, Yuen in view of Tu disclose the apparatus according to claim 1 as disclosed above. 
 	Yuen further discloses wherein the at least one measurement value is one or more of acceleration, velocity, distance, tilt, altitude, heart rate, ambient light, and location ([0110], [0135]). 

21.	Regarding claim 18, the claim is rejected with the same rationale as in claim 9. 

22.  	Regarding claim 21, Yuen discloses an apparatus (Fig. 8, activity monitoring device), comprising at least one processor; and at least one memory including 
 	receiving an activity type of a user, wherein the activity type is selected by the user from a plurality of activity type or determined based on sensor data ([0110], [0127]: activity monitoring device 800 is defined to include motion sensors 806, which may include, without limitation, accelerometers, gyroscopes, magnetometers, motion sensitive contact switches, or other motion-sensing hardware. Additionally, the device 800 can include other environmental or biometric sensors 807. An activity processor 808 processes sensor output data generated by the sensors 806 and 807 to determine activity by the user, such as a number of steps taken, changes in altitude, periods of activity, calories burned, etc….Further, environmental condition which the activity monitoring device is capable of
detecting, such as altitude, orientation, etc.), 
 	receiving sensor data during the activity; determining at least one measurement value based on the sensor data ([0110], [0135]: An activity processor 808 processes sensor output data generated by the sensors 806 and 807 to determine activity by the user, such as a number of steps taken, changes in altitude, periods of activity, calories burned, etc….the activity data may be defined by values, levels, metrics, etc…),
 	detecting at least one first activity type specific change in the at least one measurement value, wherein the at least one first activity type specific change is specific to the activity type ([0110], [0135]: activity data may be defined by values, levels, metrics, etc. of particular activities which are associated to specific times or time periods. The activity data which are recorded over time can therefore define an activity history for a given user. It is noted that the granularity of such time associations may vary in accordance with the specific activity being tracked or other considerations such as a predefined goal or, a predefined threshold for defining or triggering a motion-activated message. As one example of an activity whose levels may be defined with varying time-associated granularity, consider that a user's step count might be determined on a per minute basis, per hour, per day, per week, per month, etc. Furthermore, a predefined threshold might be defined so that a motion-activated message is defined or triggered (i.e. selected or cued for motion-activated display) when the user achieves a given number of steps in a given time period (e.g. x number of steps in a day). As another example, a user's heart rate may be monitored over the course of a given time period, and a corresponding motion-activated message can be defined or triggered based on the user's heart rate data), and 
 	Yuen discloses detecting a first activity type specific change in the measurement value, and deactivating the display from an active state in response to certain conditions ([0110], [0119]-[0120], [0127], [0135]). 
 	Yuen does not disclose:
 	deactivating the display, from an active state, by shutting down the one or more processors configured to control the display, in response to detecting the first activity type specific change in the at least one measurement value.  
 	However, Tu discloses:
([0040]-[0041], [0052], [0146], [0156]: analyze signals from accelerometer 210 and/or gyroscope 212. Some of these modules (referred to variously as 'gesture modules' or “gesture-detection modules') can implement operations and algorithms pertaining to
detection raise gestures and/or loss-of-focus gestures….Once the user is determined to be looking at the device-whether via detection of a natural raise gesture, a deliberate raise gesture, or some other user interaction with the device the device's user interface can be activated, allowing the user to interact with the device. For instance, the user can view information displayed on the device, operate input controls to provide information and/or instructions to the device, and so on. The user is likely to hold the device in a relatively constant orientation while viewing and interacting with it. When the user is done with the interaction, it is likely that the user's arm will return to its starting position or to another position in which the device's display is no longer oriented toward the user's line of sight… a motion that would remove the device form the user's line of sight can be detected as a “loss-of-focus” gesture and can trigger various operations to conserve power, such as deactivating the display and/or other power-consuming components. In addition, a main processor of the device (also referred to as an “applications processor”) can enter a low-power, or “sleep,” state when the device is not in active use in order to reduce power consumption. See also [0117], [0061], [0131]). Yuen discloses Yuen discloses detecting a first activity type 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuen to use deactivating the display, from an active state, by shutting down the one or more processors configured to control the display, in response to detecting the first activity type specific change in the at least one measurement value as taught by Tu. The motivation for doing so would have been in order to reduce power consumption of the activity monitoring device (Tu, [0010]).


23.	Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen, in view of Tu, in further view of Lee US 2012/0317520 (hereinafter, Lee).

24.	Regarding claim 3, Yuen in view of Tu disclose the apparatus according to claim 1 as disclosed above. 
 	Yuen further discloses wherein the at least one activity type specific change which cause activation of the display is pre-learned ([0110], [0120], [0125], [0135]). 	Yuen does not disclose:
 	causing activation of the display by waking up the one or more processors configured to control the display, is pre-learned by detecting that the display has been activated by the user in the same circumstances a number of times, wherein the number is above pre-set threshold.  
 	However, Tu discloses:
 	 causing activation of the display by waking up the one or more processors configured to control the display ([0010], [0201], [0240]: the applications processor can, for example, transition from a sleep state to a wake state in response to being notified of the possible raise gesture and can activate a user interface component of the device in response to being notified of the possible raise gesture or in response to being notified of the detected raise gesture… Further, the device can have a user interface component having an active state and an inactive state; an applications processor coupled to the user interface component, the applications processor having a sleep state and a wake state; a coprocessor coupled to the applications processor; and a motion sensor (e.g., accelerometer and/or gyroscopic sensor) to detect motion of the device, the being motion sensor coupled to the coprocessor. The coprocessor can be configured to process motion sensor data received from the motion sensor using various processing algorithms (some or all of which can be concurrently operable) to detect gesture related events... The applications processor can be configured to transition from the sleep state to the wake state in response to a notification of a preheat event and to instruct the user interface component to transition from the inactive state to the active state in response to a notification of a raise gesture…, the applications processor can be further configured to transition from the sleep state to the wake state in the event that a notification of a raise gesture is received while the applications processor is in the sleep state. See also [0040], [0243]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuen to use causes activation of the display by waking up the one or more processors configured to control the display as taught by Tu. The motivation for doing so would have been in order to reduce power consumption of the activity monitoring device (Tu, [0010]).
 	Yuen in view of Tu does not disclose:
 	causing activation of the display is pre-learned by detecting that the display has been activated by the user in the same circumstances a number of times, wherein the number is above pre-set threshold.  
 	However, Lee discloses:
 	 “if the user keeps continues to touch a position of the touch screen for more than a predetermined number of times, a graphical object displayed on the corresponding position may be moved to another position” (see, [0009], [0021], [0060]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuen in view of Tu to use causing activation of the display is pre-learned by detecting that the display has been activated by the user in the same circumstances a number of times, wherein the number is above pre-set threshold as taught by Lee. One would have been motivated to do so in order apply the controlling display methodology of user activity controlling system as known in the art and as taught by Lee in a user activity monitoring system such as that of Yuen and Tu, thereby controlling user interface based on touch events dynamically (Lee, Abstract, [0017]).

25.	Regarding claims 12 and 20, the claims are rejected with the same rationale as in claim 3.


26.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen, in view of Tu, in further view of Edwards US 2015/0209615 (hereinafter, Edwards).

27.	Regarding claim 4, Yuen in view of Tu disclose the apparatus according to claim 2 as disclosed above. 
 ([0125], [0135]). See also Tu ([0010], [0201], [0240]).
 	Yuen in view of Tu does not disclose:
 	updating the activity type specific reference value according to the one or more user specific display activation rules.  
 	However, Edwards discloses:
 	 updating the activity type specific reference value according to the one or more user specific display activation rules ([0053], [0060]: The system communicates with the display and can display to the user whether the user is below T1, between T1 and T2, or above T3. Although various means of display may be used, a preferably display blinks blue to indicate the user is below T1, blinks yellow to indicate the user is between T1 and T2, and blinks red to indicate the user is above T3), wherein the T1, T2, and T3 (thresholds) are interpreted as equivalent to reference value (see [0046], [0048]).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuen in view of Tu to use updating the activity type specific reference value according to the one or more user specific display activation rules as taught by Edwards. The motivation for doing so would have been in order to display training load data and exercise stress measurements based on the rate of change of an individual's training activity data (Edwards, Abstract).

Regarding claim 13, the claim is rejected with the same rationale as in claim 4.


Conclusion
29.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
  
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/